DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski US 2017/0355515 in view of Sylvan et al. US 5,840,189 in view of Anghileri US 2017/0050799 in view of Nordqvist et al. US 2017/0174417 as further evidenced by Anghileri US 2013/0136828 and Moutty US 2011/0259779.
Regarding claim 1, Marcinkowski discloses a paper cartridge (cup 12) capable of extracting a beverage which paper cartridge comprises a pod-shaped body having a body bottom part (11) and a body side wall part (17) constituting a receiving part, and a flange part (19) protruding along a circumference of an upper open part of the body side wall part.  There is a porous inner filter (30) disposed inside the receiving part having a filter bottom part (31) and a filter side wall part (32).  An upper end of the filter side wall part is bonded to an upper end of the body side wall part, the filter bottom part and the filter side wall part constitute a storage part in which beverage powder is stored, a cover sheet is bonded to the flange part of the pod shaped body which seals the pod shaped body, and a medium bonds the inner filter and the cover sheet to the pod shaped body, wherein the body, the porous inner filter, and the cover sheet are made of paper materials, and the medium comprises a synthetic resin component (polypropylene) for thermal bonding, to the body (paragraph [0016]-[0017], [0021]-[0022], [0024]-[0025], [0031], [0034]-[0035] and Figure 1).
Claim 1 differs from Marcinkowski in the porous inner filter having a protrusion part formed at the upper end of the filter side wall part, and protruding toward an upper part of the flange part.
Sylvan discloses a cartridge (10) capable of extracting a beverage which cartridge comprises a pod shaped body having a body bottom part (12b) and a body side wall part (12a) constituting a receiving part, and a flange part (20) formed by protruding along a circumference of an upper open part of the body side wall part.  There is a porous inner filter (14) having a filter bottom part (28) and a filter side wall part constituting a storage part in which beverage powder is stored.  An upper end of the filter side wall part is bonded to an upper end of the body side wall part and a cover sheet (16) is bonded to the flange part of the body which seals the body.  A medium bonds the protrusion part of the porous inner filter and the cover sheet to the pod shaped body, which medium comprises a synthetic resin component (polypropylene) for thermal bonding, to the pod shaped body (‘189, col. 2, paragraph 12 – col. 3, paragraph 5).  Sylvan further discloses the porous inner filter comprises a protrusion part (32) formed at the upper end of the filter side wall part, the protrusion part protruding toward an upper part of the flange part, so during the bonding of the cover sheet, the protrusion part is placed between the flange part and the cover sheet and is bonded thereto together with the medium (‘189, col. 3, paragraph 2 and fig. 5).  Further, since the protrusion part of the porous inner filter is disposed between the cover sheet and the upper part of the flange part and said protrusion part of said porous inner filter would form a ring shape, it is seen that said protrusion part forms a ring shaped adhesive sheet corresponding to a shape of said flange part as recited in the claim.  Sylvan is bonding the protrusion part between the flange part and the cover sheet as an alternative to further strengthen the porous inner filter in place within the cartridge which is applicant’s reason for doing so as well.  To therefore modify the paper cartridge of Marcinkowski and bond the protrusion part of the inner filter between the flange part and the cover sheet as taught by Sylvan would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Regarding porous inner filter and the cover sheet being bonded to each other via the ring shaped adhesive sheet by a hot pressing method, the limitation “bonded to each other via the ring shaped adhesive sheet by a hot pressing method” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Marcinkowski in view of Sylvan discloses the porous inner filter and the cover sheet are bonded to each other via the ring shaped adhesive sheet.
Claim 1 further recites the filter side wall part of the porous inner filter has a height shorter than that of the body side wall part, so that a space is defined between the body bottom part and the filter bottom part, the body bottom part has a thickness thicker than that of the filter bottom part, and the flange part has a thickness thicker than that of the body side wall part, the flange part having a circular cross-section structure.
Marcinkowski in view of Sylvan discloses the filter side wall part (32) of the porous inner filter (30) has a height shorter than that of the body side wall part (17), such that a space is defined between the body bottom part and the filter bottom part (second chamber located below the filter) (‘515, paragraph [0020], [0021], and fig. 2).  Whilst not to scale, as seen in the figures (‘189, fig. 4) that Marcinkowski in view of Sylvan clearly shows the body bottom part obviously has a thickness thicker than that of the filter bottom part.
Claim 1 differs from Marcinkowski in view of Sylvan in the flange part having a thickness thicker than that of the body side wall part.
Anghileri discloses a paper cartridge (capsule 1) capable of extracting a beverage which paper cartridge comprises a pod-shaped body (container 2) having a body bottom part (base 3) and a body side wall part (lateral wall 4) constituting a receiving part, and a flange part (reinforcing element 38) protruding along a circumference of an upper open part of the body side wall part (paragraph [0162]).  The bottom  part and the filter side wall part constitute a storage part in which beverage powder (coffee) (paragraph [0161]) is stored, a cover sheet (element 13) is bonded (heat sealed) to the flange part of the pod shaped body which seals the pod shaped body, and a medium bonds the inner filter and the cover sheet to the pod shaped body, wherein the body, the porous inner filter, and the cover sheet are made of paper materials (paragraph [0011], [0242]).  Anghileri further discloses the flange part would have a thickness thicker than that of the body side wall part (fig. 7 and 8).  Anghileri is providing a flange part that has a thickness thicker than the body side wall part for the art recognized as well as applicant’s intended function which is to provide rigidity and structural stability to the paper cartridge.  To therefore modify the paper cartridge of Marcinkowski in view of Sylvan and provide a flange part that has a thickness thicker than the body side wall part as taught by Anghileri to provide rigidity and structural stability to said paper cartridge would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Claim 1 now differs from Marcinkowski in view of Sylvan in view of Anghileri in the flange part having a solid and circular cross section structure.
Regarding the flange part having a solid and circular cross section structure, it is not seen that patentability would be predicated on the particular shape of the flange part, such as having a solid and circular cross section structure, one would choose to employ absent strong and compelling evidence to the contrary (MPEP 2144.04 IV.B).  
In any event, Nordqvist discloses a cartridge for extracting a beverage having a pod-shaped body, a bottom part, a body side wall part, and a flange part protruding along a circumference of an upper open part of the body side wall part.  Nordqvist further discloses the flange part would have a thickness thicker than that of the body side wall part and the flange part would have a solid and circular cross-section structure.  Nordqvist is providing a flange of a cartridge with a solid as well as a circular cross-section for the art recognized function of providing an increased rigidity suitable for engaging in an elastic manner the closing element of a beverage brewing machine (paragraph [0064]).  To therefore modify the flange part of the cartridge of Marcinkowski in view of Sylvan in view of Anghileri and provide a solid and circular cross-section to create an increased rigidity suitable for engaging in an elastic manner with the closing element of a beverage brewing machine as taught by Nordqvist would have been an obvious matter of choice and/or design for the ordinarily skilled artisan.
Anghileri ‘828 and Moutty provide further evidence that it was well established in the art to provide the flange part of a paper cartridge with a circular cross section structure (‘828, curl 206) (‘828 paragraph [0145], fig. 19) (torus-shaped top rim 10) (‘779, paragraph [0040] and fig. 4). It is also noted that both Anghileri ‘828 and Moutty provide further evidence that it was well established in the art to provide a paper cartridge with a flange part that has a thickness thicker than that of the body said wall part (‘828, fig. 24) (‘779, fig. 4 reference sign 10), and thus it is seen that the applicant is not the first to have provided a paper cartridge with a flange part that has a thickness thicker than that of the body wall part and having a solid and circular cross section structure.
Regarding claim 6, Marcinkowski in view of Sylvan in view of Anghileri ‘799 in view of Nordqvist as further evidenced by Anghileri ‘828 Moutty discloses in the inner filter, the filter side wall part is formed to have a pleated shape (‘515, paragraph [0021]).
Response to Arguments
Applicant's arguments filed 26 May 2022 have been fully and carefully considered but they are not found persuasive.
Applicant urges that Marcinkowski in view of Sylvan in view of Anghileri ‘799 in view of Nordqvist as further evidenced by Anghileri ‘828 Moutty does not disclose the flange part of the cartridge would have a solid and circular cross-section structure.  This urging is not deemed persuasive.
Nordqvist discloses that it was common and conventional in the art to provide the flange part of a cartridge with a solid and circular cross-section in order to create an increased rigidity suitable for engaging in an elastic manner with the closing element of a beverage brewing machine.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        18 June 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792